Title: From John Adams to Thomas Jefferson, 24 March 1801
From: Adams, John
To: Jefferson, Thomas



Sir
Stony Field, Quincy March 24. 1801

I have recd your favour of March 8 with the Letter inclosed, for which I thank you. Inclosed is a Letter to one of your Domesticks Joseph Dougherty.
Had you read the Papers inclosed they might have given you a moment of Melancholly or at least of Sympathy with a mourning Father. They relate wholly to the Funeral of a son who was once the delight of my Eyes and a darling of my heart, cutt off in the flower of his days, amidst very flattering Prospects by causes which have been the greatest Grief of my heart and the deepest Affliction of my Life. It is not possible that any thing of the kind should hapen to you, and I sincerely wish you may never experience any thing in any degree resembling it.
This part of the Union is in a state of perfect Tranquility and I see nothing to obscure your prospect of a quiet and prosperous Administration, which I heartily wish you.
With great Respect I have the honor /  to be Sir your most obedient and /  very humble / servant,

John Adams